DETAILED ACTION
Claims 1-20 are pending. Claim 17 is amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 10, 2022.  As directed by the amendment: claim 17 has been amended.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments have overcome the 35 USC §102(a)(1) rejection, however, the claims are now rejected under 35 USC §103.
Applicant’s arguments have not overcome the 35 USC §103 rejections.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art would never be motivated to modify the footwear of Hays to include the mesh/screen of Moretti or to include the thermal effect print layer of Blakely because Hays is specifically designed to overcome the footwear of Moretti and material of Blakely which incorporate airflow to facilitate the cooling effect.  The examiner respectfully disagrees.  Applicant cites paragraph 0035 as support for the idea that Hays would not utilize a mesh material.  This is found non-persuasive.  While Hays talks about the need for a long-term cooling material, Hays does not state that use with other methods of short-term cooling, or different types of cooling would be impermissible or unwanted.  The sentence in the paragraph cited merely describes the difference between what the inventors intended the term “long-term cooling material” to mean, but does not disparage the ability to use mesh.  Indeed, Hays describes that an open knit may be utilized to permit airflow (para. 0065).  That is, while Hays states that the previous attempts of cooling were not sufficient, Hays does not state that the techniques should not be utilized.
Applicant further argues that the use of Blakely with Hays would cover up the long-term cooling material and thus prevent it from performing in the intended manner.  The examiner respectfully disagrees.  The examiner submits that covering the material of Hays would not render the article inoperable for its intended purpose, but would rather enhance the cooling because the liner and insole would include two different modes of cooling; one via the cooling mode of Hays, and one via the cooling mode of Blakely.  Furthermore, there are gaps in the thin printed layer of Blakely that would permit the cooling layer of Hays to still be in full effect.  Additionally, Hays supports that various methods may be utilized at once (see para. 0065, Hays).
Applicant argues regarding MPEP 2143 that the combination would be unpredictable and thus the Examiner cannot utilize the rationale of combining prior art elements according to known methods to yield predictable results.  The examiner, however, is not utilizing this rationale, but rather is utilizing that there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143 (I) example G).  In this case, Blakely teaches a structure that can delay or diminish the rise in skin temperature which is the same issue with which Hays is concerned.
Applicant argues that modifying Hays to include the mesh insole of Moretti goes against the teaching of Hays.  As described above, Hays does not teach against the use of a mesh insole.  Rather, Hays describes the shortcomings of mesh and that improvements could be made.  Hays explicitly details that airflow can assist in providing cooling to the user (para. 0065) and therefore promotes the use of fabrics with openings (for example, mesh).  
Applicant also argues that modifying Hays to include the print layer of Blakely goes against the teachings of Hays.  The examiner respectfully disagrees.  Again, the paragraphs cited by Applicant do not teach away from utilizing the technology in Blakely.  Paras. 0003 and 0034 describe that there are concepts that providing short-term cooling, but none that include long-term cooling, and therefore long-term cooling is an unmet need.  These paragraphs do not state that these short-term cooling strategies are repugnant or should never be utilized, but rather states that these strategies do not achieve long-term cooling.  There is nothing in Hays or Blakely that teaches away from the combination.  Indeed, Hays at least describes utilizing airflow in para. 0065 which thus confirms that paragraphs 0003 and 0034 do no state that such methods of cooling should not be utilized.
Applicant further argues that the proposed modifications amount to conclusory statements.  The examiner respectfully disagrees.  With respect to Moretti, Hays describes that airflow can be utilized to assist in cooling and thus explicitly teaches utilizing airflow in contrast to Applicant’s assertion that Hays teaches away from utilizing airflow.  With respect to Blakely, Hays describes the utilization of cooling material within the liner of a footwear.  Blakely describes utilizing cooling material in footwear.  Blakely describes an additional manner in which to provide cooling.  As described in the abstract of Blakely, utilizing this structure assists in increasing comfort to the user.  Furthermore, as described in Hays, different methods (long-term and short-term) may be utilized in the same article (see para. 0065 describing the use of airflow for cooling).  Thus, that Hays has one manner of provided cooling does not prohibit the use of other methods in conjunction, such as the structure of Blakely.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 20170145596) in view of Polegato Moretti (US 20090188134) (“Moretti”) and Blakely (US 20150106992).
Regarding claim 1, Hays describes an article of footwear (see Fig. 23, para. 0118) defining a forefoot region with a toe end, a midfoot region, and a hindfoot region with a heel end (the footwear has these components), the article of footwear comprising: 
an upper (outer upper lining and inner liner, Fig. 23, para. 0118) extending from the toe end to the heel end and defining a heel, a medial quarter, a lateral quarter, a vamp and a toe cage (see Fig. 23, extends from heel to toe and includes these components), the upper comprising an outer shell (outer upper lining, Fig. 23, para. 0118) and an inner lining (inner liner, Fig. 23), the inner lining defining a continuous surface (is continuous in that it extends along the upper lining); the footbed and upper forming a foot cavity operable to house a foot of a wearer (the footwear is operable to house a foot of a wearer)
The foot wear of Hays does not explicitly describe a mesh footbed extending from the hindfoot region to the forefoot region, the footbed and upper forming a foot cavity operable to house a foot of a wearer; an insole disposed within the foot cavity and over the footbed; a sole structure oriented below the footbed, the sole structure configured to permit airflow into the foot cavity that is effective to recharge a system reactive component within the discontinuous print layer.  
In related art for footwear with temperature regulation Moretti describes a mesh footbed (mesh 24), an insole (insole 15) disposed within the foot cavity and over the footbed; a sole structure (sole 16) oriented below the footbed, the sole structure configured to permit airflow into the foot cavity that is effective to recharge a system reactive component within a discontinuous print layer (includes holes 19 as part of perforated region 18 which are fully capable of recharging a discontinuous print layer, inasmuch as claimed).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include the mesh and sole structure configuration of Moretti in order to provide a breathable shoe with optimum exchange of heat and water vapor while maintain a complete impermeableness to water and moisture (para. 0095, Moretti). 
Moretti does not explicitly describe the mesh extending from the hindfoot region to the forefoot region.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the mesh to extend the length of the footwear in order to provide a secure area of the membrane to the insole along the length of the membrane and insole (Moretti, para. 0065).
The footwear of Hays as modified does not explicitly describe a discontinuous print layer applied to each of the insole and the inner lining of the upper, the discontinuous print layer comprising a plurality of system reactive components selectively engaged in response to conditions present within the foot cavity.
In related art for temperature regulation, Blakely describes a discontinuous (discontinuous, para. 0052) print (print, para. 0027) layer, the discontinuous print layer comprising a plurality of system reactive components (abstract) selectively engaged in response to conditions present within the foot cavity (abstract) and that can be utilized in footwear (para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include the layer of Blakely in order to delay/diminish the rise in skin temperature, increasing wearer comfort (abstract, Blakely).
The footwear as modified does not explicitly describe the material is applied to each of the insole and the inner lining of the upper.  Blakely however does describe that the purpose is to reduce the skin temperature and that the material is placed on an inner surface so that the discontinuous layer would be adjacent the user’s body.  Furthermore, Hays describes utilizing the cooling material on the inner liner or on the sole, and also discusses that the cooling layer should be adjacent the user during use (para. 0115).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include the discontinuous material on areas of the footwear that would contact the user, which would include both the inner lining of the footwear, as well as the insole in order to cool the user (para. 0115, Hays, abstract, Blakely).  
Regarding claim 6, the footwear of Hays as modified includes wherein the discontinuous print layer is porous (para. 0035, Blakely).  
Regarding claim 7, the footwear of Hays as modified includes wherein the plurality of system reactive components includes a cooling agent (cooling agent, Blakely, para. 0018), a latent heat agent (heat agent, Blakely, para. 0018), and a heat dissipation agent (dissipation agent, Blakely, para. 0018), and wherein: the cooling agent is a polyol selected from the group consisting of sorbitol, xylitol, and erythritol; and the latent heat agent is a phase change material comprising a paraffinic hydrocarbon (Blakely, para. 0018).  
Regarding claim 8, the footwear of Hays as modified includes wherein the discontinuous print layer: defines free areas and covered areas (para. 0032, Blakely); further comprises a binder effective to disperse the system reactive components and to adhere the system reactive components to the insole and the inner lining; and the airflow into the foot cavity is effective to recharge the plurality of system reactive components (para. 0026, Blakely).  

Regarding claim 11, Hays describes an article of footwear (see Fig. 23, para. 0118) including a foot cavity, the article of footwear comprising: an upper (outer upper lining and inner liner, Fig. 23, para. 0118) including an exterior layer (outer upper lining) and interior layer (inner liner), the interior layer positioned within the foot cavity (is located within the cavity); a sole structure coupled to the upper and positioned below the footbed (see Fig. 23).
The footwear of Hays does not explicitly describe a thermal effect print configured to regulate temperature within the foot cavity applied to the first surface of the insole, the thermal effect print comprising a plurality of system reactive components, the system reactive components being selectively engaged in response to conditions present within the foot cavity.
Hays does describe that a long-term cooling material can be placed on portions of a footwear (para. 0118) but printing and the number components is not discussed.   
In related art for temperature regulation, Blakely describes a discontinuous (discontinuous, para. 0052) print (print, para. 0027) layer, the discontinuous print layer comprising a plurality of system reactive components (abstract) selectively engaged in response to conditions present within the foot cavity (abstract) and that can be utilized in footwear (para. 0016).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include the layer of Blakely in order to delay/diminish the rise in skin temperature, increasing wearer comfort (abstract, Blakely).
The footwear as modified does not explicitly describe the material is applied to each of the insole and the inner lining of the upper.  Blakely however does describe that the purpose is to reduce the skin temperature and that the material is placed on an inner surface so that the discontinuous layer would be adjacent the user’s body.  Furthermore, Hays describes utilizing the cooling material on the inner liner or on the sole, and also discusses that the cooling layer should be adjacent the user during use (para. 0115).  
The footwear of Hays as modified does not explicitly describe a footbed comprising a screen; a perforated insole disposed within the foot cavity on the footbed, the insole including a first, user-facing surface and a second surface; the sole structure comprising: a plurality of forefoot openings in a forefoot region of the sole structure, a hindfoot opening in a hindfoot region of the sole structure, and a midfoot opening in a midfoot region of the sole structure, the midfoot region being oriented between the forefoot region and the hindfoot region, wherein a forefoot opening, the hindfoot opening, and the midfoot opening are each in fluid communication with the foot cavity, and wherein airflow into the foot cavity via the openings is effective to recharge the thermal effect print.  
In related art for footwear with temperature regulation Moretti describes a footbed comprising a screen (mesh 24); a perforated insole (insole 15) disposed within the foot cavity on the footbed, the insole including a first, user-facing surface and a second surface (has a first and second surface); the sole structure comprising: a plurality of forefoot openings in a forefoot region of the sole structure (holes 19, Fig. 1), a hindfoot opening in a hindfoot region of the sole structure (holes 19, see Fig. 1), and a midfoot opening in a midfoot region of the sole structure (holes 19, see Fig. 1), the midfoot region being oriented between the forefoot region and the hindfoot region, wherein a forefoot opening, the hindfoot opening, and the midfoot opening are each in fluid communication with the foot cavity (see Fig. 2, are in fluid communication because the membrane is vapor permeable), and wherein airflow into the foot cavity via the openings is effective to recharge the thermal effect print (the vapor is fully capable to recharge the thermal effect print inasmuch as claimed).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include the mesh and sole structure configuration of Moretti in order to provide a breathable shoe with optimum exchange of heat and water vapor while maintain a complete impermeableness to water and moisture (para. 0095, Moretti). 
Regarding claim 13, the footwear of Hays as modified includes wherein the plurality of system reactive components includes a cooling agent (cooling agent, Blakely, para. 0018), a latent heat agent (heat agent, Blakely, para. 0018), and a heat dissipation agent (dissipation agent, Blakely, para. 0018).  
Regarding claim 14, the footwear of Hays as modified includes wherein: the cooling agent is a polyol selected from the group consisting of sorbitol, xylitol, and erythritol; and the latent heat agent is a phase change material comprising a paraffinic hydrocarbon (Blakely, para. 0018).  
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 20170145596) in view of Polegato Moretti (US 20090188134) (“Moretti”), Blakely (US 20150106992) and Cortez et al. (US 20160120262).
Regarding claim 2, the footwear of Hays as modified describes the limitations of claim 2, but does not explicitly describe wherein the sole structure comprises: a first midsole; and a second midsole oriented below the first midsole, wherein the first midsole has a first durometer value and the second midsole has a second durometer value, the second durometer value being greater than the first durometer value. 
In related art for footwear, Cortez describes a first midsole (second midsole layer 18); and a second midsole (first midsole layer 14) oriented below the first midsole (see Fig. 1), wherein the first midsole has a first durometer value and the second midsole has a second durometer value, the second durometer value being greater than the first durometer value (the durometer of the layer 18 can be selected to be relatively lower than the layer 14, para. 0090). 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole structure of Hays to include the different durometers as described in Cortez in order to provide additional comfort directly to the foot (upper midsole) and force attenuation to the user. 
Regarding claim 3, the footwear of Hays as modified includes wherein the sole structure further comprises: a plurality of forefoot openings (holes 19, from Moretti, see Fig. 1) disposed in an array in the forefoot region (see Fig. 1, Moretti) ; a midfoot opening disposed within the midfoot region of the article of footwear (see Fig. 1, Moretti); and a heel aperture disposed in the hindfoot region of the article of footwear (see Fig. 1, Moretti), wherein each of the plurality of forefoot openings, the midfoot opening, and the heel aperture extends through the first midsole and the second midsole (as shown in Moretti, the holes extend through the height of the sole until reaching the insole, as modified the footwear includes a midsole which these holes extend through).  
Regarding claim 4, the footwear of Hays as modified includes wherein the insole further comprises perforations (see insole 15 from Moretti, which includes apertures) to permit passage of air therethrough (fully capable of permitting air to pass therethrough), and wherein the mesh footbed, the perforations of the insole, and at least one of the plurality of forefoot openings, the midfoot opening, and the heel aperture cooperate to permit the airflow into the foot cavity (the various components are fully capable of permitting air to extend into the cavity by virtue of a vapor-permeable membrane and the apertures in the other components, Moretti) .  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 20170145596) in view of Polegato Moretti (US 20090188134) (“Moretti”), Blakely (US 20150106992), Cortez et al. (US 20160120262) and Polegato Moretti (US 20120151804) (“Moretti II”).
Regarding claim 5, the footwear of Hays as modified describes the limitations of claim 5, but does not explicitly describe wherein the sole structure further comprises a reinforcement member disposed within the midfoot opening between the first midsole and the second midsole.  
In related art for footwear, Moretti II describes an article in which in insert for soles (10) is located through the opening (as modified by Cortez) and extends between the sole body 610 (considered the lower midsole) and the upper component 613 (considered upper midsole).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include the insert 10 as taught by Moretti II in order to provide abrasion resistance (para. 0134, Moretti II) while also permitting vapor permeability of the sole (para. 0198, Moretti II). 
Claims 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 20170145596) in view of Polegato Moretti (US 20090188134) (“Moretti”), Blakely (US 20150106992) and Wan et al. (US 20130025157).
Regarding claim 9, the footwear of Hays as modified describe the limitations of claim 9, but does not explicitly describe wherein the outer shell is an open web defining apertures.
In related art for footwear, Wan describes that the outer shell can include a mesh or flexibly porous material (para. 0004) which can be considered an open web defining apertures inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper to be formed of mesh to provide additional ventilation and thereby improve comfort to the user (Wan, para. 0004).
Regarding claim 10, the footwear of Hays as modified describes the limitations of claim 10, but does not explicitly describe a medial set of eyelets and a lateral set of eyelets, each eyelet capable of receiving a lacing element.
In related art for footwear, Wan depicts eyelets on the medial and lateral side (see Figs. 1A and 1B).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include eyelets so that the footwear could be tightened to the user’s preference. 

Regarding claim 15, the footwear of Hays includes wherein: the interior layer (interior lining, Fig. 23) comprises a lining defining a continuous surface operable to receive the thermal effect print (is continuous inasmuch as claimed in that the surface exists); and the article of footwear further comprises the thermal effect print applied to the continuous surface of the lining (Hays already describes including a cooling material on the lining, but as modified with Blakely, the material is printed onto the substrate).
The footwear of Hays as modified does not explicitly describe the exterior layer of the upper comprises an open web with apertures.
In related art for footwear, Wan describes that the outer shell can include a mesh or flexibly porous material (para. 0004) which can be considered an open web defining apertures inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper to be formed of mesh to provide additional ventilation and thereby improve comfort to the user (Wan, para. 0004).
Regarding claim 16, the footwear of Hays as modified describes the limitations of claim 10, but does not explicitly describe medial eyelets and lateral eyelets, each eyelet capable of receiving a lacing element.
In related art for footwear, Wan depicts eyelets on the medial and lateral side (see Figs. 1A and 1B).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include eyelets so that the footwear could be tightened to the user’s preference. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 20170145596) in view of Polegato Moretti (US 20090188134) (“Moretti”), Blakely (US 20150106992) and Cortez et al. (US 20160120262).
Regarding claim 12, the footwear of Hays as modified describes the limitations of claim 12 but does not explicitly describe wherein: the sole structure comprises a first midsole and a second midsole; the first midsole has a first durometer value and the second midsole has a second durometer value; the first midsole being disposed atop the second midsole; and the second durometer value being greater than the first durometer value.  
In related art for footwear, Cortez describes a first midsole (second midsole layer 18); and a second midsole (first midsole layer 14), the first midsole has a first durometer value and the second midsole has a second durometer value (every midsole has a durometer), the first midsole being disposed atop the second midsole (is on top of the second midsole); the second durometer value being greater than the first durometer value (the durometer of the layer 18 can be selected to be relatively lower than the layer 14, para. 0090).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the midsole structure of Hays to include the different durometers as described in Cortez in order to provide additional comfort directly to the foot (upper midsole) and force attenuation to the user. 
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Egerton (US 1352731).
Regarding claim 17, Moretti describes an article of footwear (see Fig. 1) comprising: an upper (upper 11); a footbed (mesh 24) coupled to the upper to define a foot cavity (see Fig. 2, lower portion of the upper cavity), the footbed comprising a plurality of apertures (is mesh so includes apertures); an insole (insole 15) disposed within the foot cavity on the footbed; and a sole structure (sole 16) coupled to the upper and positioned below the footbed (see Fig. 2), the sole structure comprising a plurality of openings (aperture 19), wherein the plurality of openings include an elongated opening (see annotated Fig. 3 below)  wherein the plurality of openings of the sole structure and the plurality of apertures of the footbed permit airflow into and out of the foot cavity (is vapor permeable, and therefore permits air into and out of the foot cavity). 
Moretti does not explicitly describe an annular reinforcement member.  
In related art for footwear, Egerton describes a shoe that includes an annular  reinforcement member (reinforcing member 21 with cylindrical walls, p. 3, ll. 50-54, Fig. 6).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Moretti to include the reinforcing member of Egerton in order to resist wear or deformation and preserve the shape of the apertures so that the sole element can effectively grip the ground (Egerton, p. 1, ll. 34-37).

    PNG
    media_image1.png
    504
    650
    media_image1.png
    Greyscale

Regarding claim 18, the footwear of Moretti as modified describes wherein the footbed is a mesh (mesh 24) footbed, and the insole is a perforated insole (see Fig. 2, insole includes perforations).  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polegato Moretti (US 20090188134) (“Moretti”) in view of Egerton (US 1352731) and Wan et al. (US 20130025157).
Regarding claim 19, the footwear of Moretti as modified describes the limitations of claim 19, but does not explicitly describe wherein the upper is formed of a material that includes orifices operable to permit the airflow therethrough.  
In related art for footwear, Wan describes that the outer shell can include a mesh or flexibly porous material (para. 0004) which can be considered a material including orifices inasmuch as claimed.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the upper to be formed of mesh to provide additional ventilation and thereby improve comfort to the user (Wan, para. 0004).
Regarding claim 20, the footwear of Moretti describes the limitations of claim 20, but does not explicitly describe a medial set of eyelets and a lateral set of eyelets, each eyelet capable of receiving a lacing element.
In related art for footwear, Wan depicts eyelets on the medial and lateral side (see Figs. 1A and 1B).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the footwear of Hays to include eyelets so that the footwear could be tightened to the user’s preference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732